816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman NICHOSON, Plaintiff-Appellant,v.Captain SMILEY;  Sergeant Jernigans;  Leon D. Edwards,Defendant-Appellee.
No. 87-6510.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1987.Decided April 10, 1987.

Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
Herman Nichoson, appellant pro se.
James Peeler Smith, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nichoson v. Smiley, C/A No. 86-505-CRT (E.D.N.C., Dec. 12, 1986).


2
AFFIRMED.